COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 RUBEN ORTIZ,                                    §
                                                                 No. 08-07-00045-CR
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                                 409th District Court
 THE STATE OF TEXAS,                             §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                 (TC# 20060D03406)
                                                 §

                                          OPINION

       This is an appeal from a jury conviction for the offense of family-violence assault, enhanced

to a felony offense by the allegation of a prior conviction for family-violence assault. At the

punishment stage of trial, Appellant pleaded true to an enhancement paragraph which alleged a prior

felony conviction for possession of a controlled substance. The jury assessed punishment at thirteen

years’ imprisonment. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the

record, demonstrating why, in effect, there are no arguable grounds to be advanced. See High v.

State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex.

Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief and the appellate record were

delivered to Appellant, and Appellant was advised of his right to file a pro se brief. Appellant did

                                                 1
file a pro se brief, and the State has filed a reply brief.

          The Court of Criminal Appeals directs that we not address the merits of issues raised in

Anders briefs or in pro se responses thereto. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We may only determine (1) that the appeal is wholly frivolous and issue an opinion

explaining that we have reviewed the record and find no reversible error; or (2) that arguable grounds

for appeal exist and remand the cause to the trial court, so that new counsel may be appointed to brief

the issues. Id.

          We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly

frivolous and without merit. Further, we find nothing in the record that might arguably support the

appeal.

          The judgment is affirmed.



                                                 KENNETH R. CARR, Justice

September 11, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                    2